               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

JORGE JUAREZ MORALES,

     Petitioner,

v.                                    CIVIL ACTION NO. 1:19-00512

DAVID RICH, Acting Warden,
FCI McDowell,

     Respondent.


                   MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Eifert submitted to the

court her Findings and Recommendation on December 18, 2019, in

which she recommended that the court dismiss petitioner’s motion

and remove this matter from the court’s active docket.

     In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.   The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.    Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).
     Objections to the Proposed Findings and Recommendation were

due by January 6, 2020.   Neither party filed any objections to

the Magistrate Judge’s Findings and Recommendation within the

requisite time period.

     Accordingly, the court adopts the Findings and

Recommendation of Magistrate Judge Eifert as follows:

     1.   Petitioner’s motion is DISMISSED;

     2.   This case is to be removed from the court’s active

          docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.




                                 2
     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 13th day of January, 2020.

                              ENTER:


                             David A. Faber
                             Senior United States District Judge




                                3
